Citation Nr: 0925470	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-39 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for symptomatic 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) in 
Detroit, Michigan rating decision, which denied the claim on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has symptomatic spondylolisthesis that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

The Veteran's symptomatic spondylolisthesis was not incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in October 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The October 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Board notes 
that in a June 2009 statement, the Veteran's representative 
claimed that several documents referenced by the RO in 
previous decisions were not of record.  Specifically, the 
Veteran's representative noted service treatment records, a 
Report of Aptitude Board for the Great Lakes Training Center, 
and personnel reasons explaining the reason for the Veteran's 
early discharge.  The Board observes that all documents noted 
above and referenced by the RO are in the claims file, with a 
receipt date of November 1, 2006.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt was relevant to the claim, save those records 
previously noted.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board concludes an 
examination is not needed with respect to the claim at issue.  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is no 
evidence of an in-service event, injury, or disease.  
Moreover, the Board believes there is no credible evidence 
suggesting an association between the Veteran's current 
symptomatic spondylolisthesis and any event, injury, or 
disease in service.  Specifically, the Board notes no 
evidence of an in-service diagnosis of symptomatic 
spondylolisthesis or any other back disorder.  The Veteran 
claims to have been hospitalized for nine (9) days for back 
pain and told to see a doctor for the problem after discharge 
from the service.  The record reflects, however, that the 
Veteran was discharged for a psychiatric condition of 
inadequate personality, manifested by unverifiable somatic 
complaints and low level of performance.  Furthermore, the 
Board notes no evidence of treatment for a back problem until 
1974, or more than two (2) decades after service.  In 
addition, when seeking treatment for a back injury incurred 
in 1981, the Veteran reported a 1974 back injury, but did not 
report any prior back injury, to include the alleged October 
1952 back injury in service.  Under such circumstances, the 
Board finds that obtaining a VA examination or opinion is not 
necessary to decide this appeal.  38 C.F.R. § 3.159.

Moreover, even were the Veteran's current claims of 
continuous back pain since service deemed credible, his 
assertions alone would be insufficient to render a VA 
examination necessary.  The Board is cognizant that there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  Thus, the Veteran is certainly competent to report 
continuous back pain from service, and his testimony in that 
regard is entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking current 
symptomatic spondylolisthesis to back pain during service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the Veteran's 
symptomatic spondylolisthesis and his military service.  
Indeed, the service treatment records refute the Veteran's 
claims of an in-service injury or aggravation.  The service 
treatment records do not specifically evidence that the 
Veteran complained of back pain, and they reflect that there 
was no medically verifiable basis for any of the Veteran's 
in-service somatic complaints.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination is not warranted under 
the criteria set forth in McLendon.  See Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003); see also Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that '"reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Veteran contends that his current symptomatic 
spondylolisthesis was incurred in active service.  
Specifically, the Veteran alleges that he fell and injured 
his back during basic training, while carrying a fellow 
serviceman.  The Veteran claims continued back pain 
thereafter.    

The Veteran's service treatment records reflect no back 
complaints or diagnosed disorders during his February 1951 
enlistment examination or April 1952 active duty examination.  
As such, the Veteran will be presumed to have entered service 
in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 
2008).  Service treatment records are also negative for 
complaints, diagnoses, or treatment for a back problem.  An 
October 1952 Report of Aptitude Board indicates the senior 
medical officer of the psychiatric unit at the Veteran's 
basic training location referred the Veteran for evaluation 
of his fitness for duty.  The medical officer reported:

[The Veteran] has a life long history of low 
vitality, postural complaints, and vasomotor 
instability.  His adjustment to environment demands 
is on a low level of performance.  In the service 
he has been a non-effective due to his own somatic 
complaints and has demonstrated that he is not 
suitable for the Naval Service.

In short, the treating medical professionals found no 
objective evidence of a physical injury, condition, or 
disability and ultimately concluded his somatic complaints 
were unfounded.  

The Aptitude Board recommended the Veteran not be retained.  
The Veteran's October 1952 discharge examination noted a 
chest x-ray that was essentially negative.  The examination 
noted a normal spine, but an abnormal psychiatric condition, 
specifically inadequate personality.  A Medical History form, 
dated in November 1952, noted the Veteran had been examined 
and found fit for general discharge.  The History included 
nothing regarding a back disorder, but specifically noted a 
defect of inadequate personality.  

Thus, not only did the treating medical staff reject any 
reported physical problems, but ultimately determined that 
the Veteran's reports of physical injury were based, not on 
an actual injury, but on a psychiatric disorder.  As such, 
the Board acknowledges the Veteran may have raised postural 
or other complaints regarding his back while in service; 
however, the evidence reflects that these complaints could 
not be medically substantiated.  

After service, the first record of treatment for a back 
disorder in the claims file is from March 1981, when the 
Veteran presented after injuring his back lifting a truck 
wheel.  The Veteran claimed immediate onset of back pain and 
the next day developing right lower extremity pain radiating 
down to the ankle.  The Veteran reported a similar injury in 
1974, which resolved in approximately (2) weeks with only 
occasional intermittent backache thereafter.  The treatment 
record does not include a report of any in-service incident 
or injury.  X-rays showed a Grade I spondylolisthesis, 
bilateral spondylolysis, and proliferative bony change about 
the pars bilaterally.  The examiners impression was a 
symptomatic spondylolisthesis with symptoms of nerve root 
compression.  Treatment records show the Veteran returned to 
his job in September 1981, but re-exacerbated the injury in 
July 1982.  Back pain continued to varying degrees for 
multiple years.  The Veteran's treating professional 
attempted to alleviate the pain with physical therapy, 
injections, and assistive equipment.  In October 1984, the 
Veteran underwent an L5 laminectomy and L5, S1 posterolateral 
fusion.  The surgery was of limited effectiveness.  In June 
1987, the Veteran had facet rhizotomies done.  The final 
treatment document of record for the Veteran's back, in 
February 1996, indicates the Veteran continues to be 
essentially disabled from almost any kind of significant 
activity.    

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current symptomatic spondylolisthesis was incurred 
in or aggravated by his military service.  

The medical evidence reflects that the Veteran does have a 
current back disability.  However, the Board notes that none 
of the medical evidence of record indicates either that the 
Veteran incurred or aggravated a back disorder while in 
service or within one (1) year of service or links any 
current back disorder to any incident of the Veteran's 
military service.  

The Board notes that the Veteran's statements regarding his 
in-service back injury and subsequent continuous symptoms of 
pain were considered.  Credibility, however, is an 
adjudicative and not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the Veteran's statements 
as to the circumstances of his in-service injury are 
inconsistent with the objective medical record, as well as 
his own reported history.  The Veteran's August 2006 
statement submitted with his claim for entitlement to service 
connection implied that he was hospitalized for his back 
condition for nine (9) days and subsequently released from 
duty because of that back condition.  The Veteran explicitly 
stated that he was told that after he returned home he should 
see a doctor for his back injury.  The Veteran's assertions 
are entirely inconsistent with the documentation contained in 
the claims file, which denotes that medical examination and 
testing could determine no physical bases for the Veteran's 
somatic complaints that included complaints as to postural 
problems, if not explicitly back pain.  Moreover, his 
discharge was not due to a back injury, but for a psychiatric 
condition.  

The Board also finds it significant that the March 1981 
treatment record notes a reported history of a 1974 back 
injury, but notes no back injury in 1952 during service.  The 
Veteran now claims continuity of back pain from service, but 
the March 1981 treatment record indicates no reports of pain 
prior to 1974 and that after approximately two (2) weeks of 
pain in 1974 he was "basically asymptomatic since then with 
only occasional intermittent backache."  Thus, the only 
medical evidence of record as to the onset of the Veteran's 
back disorder suggests inception in 1974, over two (2) 
decades after service.  No medical professional has ever 
attributed the Veteran's current back disorder to any remote 
incident or injury of his military service.  

Based on the foregoing, the Board gives greater credence and 
weight to the contemporaneous medical records filed in this 
matter.  Regardless of whether the Veteran is purposely 
mischaracterizing the events in service or unintentionally 
doing so because of some other reason, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  As discussed above, there are objective documents 
that clearly refute his claim of suffering a back injury in 
October 1952 in service.  Because of the inconsistency, and 
the lack of corroborating objective evidence, the Board finds 
that the Veteran's allegations have no probative value.

Furthermore, even if the Veteran's assertion of a continuity 
of symptomatology since service was accepted as credible, the 
Court has held that medical evidence was required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Voerth v. West, 13 Vet. 
App. 117 (1999).  In this instance, there is no competent 
medical evidence linking his current spondylolisthesis to his 
military service.  In fact, as noted, medical examination 
during service specifically ruled out any somatic complaints 
as unfounded, including alleged problems relating to the 
Veteran's back.

In summary, the Veteran has offered no credible evidence of 
an in-service injury or aggravation and no medical 
professional linking an in-service injury to a current 
disability.  The Veteran's only evidence is his unsupported 
(and, indeed, contradicted) claim of an in-service back 
injury and ongoing pain stemming from that injury.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim, and that service connection 
for a low back condition is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); see generally Hickson, 
supra.




ORDER

Entitlement to service connection for symptomatic 
spondylolisthesis is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


